Odlin, Judge,
delivered the following opinion:
After the original order and opinion of this court, dated December 18, 1928, was filed in the office of the clerk, the attorney for the complainant filed a petition for a rehearing. The court examined the petition and granted a rehearing. The same has been carefully argued by the attorney for the com*231plainant, and also by tbe United States district attorney on behalf of-, tbe defendant.
I have carefully considered this case once more in connection with tbe language of Mr. Circuit Judge Anderson in the case entitled O’Sullivan v. Potter, 290 Fed. 844, while be was sitting as a district judge at Boston one year ago. I have again carefully compared tbe facts in that case witb tbe proofs in tbe present case, and I bave come to tbe conclusion that in my opinion of December 18, 1928, I did an injustice to tbe complainant, Lorenzo A. Pardo.
In tbe first place, there is some doubt as to tbe accuracy of my former conclusion that tbe rum and wine seized in tbe drug store of Pardo were possessed by him there contrary to law. Even if this were true, tbe violation of law would be technical and tbe Prohibition office here in Porto Pico should be estopped now to ask for what is virtually a punishment against Mr. Pardo because be did bave this rum and wine in bis drug store. Tbe evidence is clear that it was done virtually witb tbe permission of tbe Pederal Prohibition Department here in this Island, because tbe same was reported by him several times, and those reports now form part of tbe records of this case, in tbe proper office here at San Juan.
Upon further study of this case, I find that there is a very marked difference between tbe facts of this case and tbe facts of tbe O’Sullivan Case. Judge Anderson distinctly bolds in tbe case last mentioned that O’Sullivan bad made illegal sales of synthetic gin, and be based bis revocation of a permit specifically upon that ground. In tbe present case there is not only no proof of a sale of tbe wine or of tbe rum, but tbe evidence shows that Pardo bad carefully kept from selling any of *232the rum or any of this wine. The quantity seized is substantially the same as the quantity reported.
I therefore feel obliged to reverse myself and to direct the defendant, John T. Barrett, as Federal prohibition director of Porto Pico, to issue to Lorenzo A. Pardo, the complainant, the permit which the latter has requested and which so far has been denied him.
In justice to John T. Barrett, the present Federal prohibition director for Porto Pico, it is only fair to say that this reversal of my former opinion in no way reflects upon him, or upon the manner in which he is conducting his office. The proof is to my mind clear that Mr. Barrett acted strictly within the limits of what he conceived to be his duty in denying this permit. The whole trouble lies with the improper manner in which the affairs of the Federal prohibition office in this city were conducted by 'the predecessor of Mr. John T. Barrett.
The permit will issue, as prayed for, and the complainant instead of paying the costs of this proceeding, the same will be paid by the defendant.
To this final order and opinion John T. Barrett, in his capacity as Federal Prohibition Director of Porto Pico, excepts.
Done and Ordered in open court at San Juan, Porto Pico, this 12th day of January, 1924.